Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/745,622 filed 01/17/2020.  Claims 1-8 are pending and have been examined.
The information disclosure statement (IDS) submitted on 02/06/2020 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagata et al. (US 2020/0018824), Nagata.
Consider claim 1, Nagata clearly teaches a distance-measurement controller to be used with an imaging device, (Fig. 1) the imaging device including a light source that emits invisible light and a light receiver that receives reflected light, the reflected light being the invisible light that has been reflected by a target object, (Light emitter 11 emits infrared light pulses to an object which are reflected then received by light receiver 12, [0028], [0029].) the distance-measurement controller comprising: 

a controller that causes the light receiver to make images at a constant frame rate, and causes the imaging device to vary a condition for at least two divided ranges into which a range that is a predetermined distance from the imaging device is divided, the condition being a condition under which the images are made to measure a distance from the imaging device to the target object; (Figs. 2A, 4 and 5: Distance calculator 13 determines the distance to an object for each frame then light amount adjuster 14 adjusts the emitted light based on which range the distance measurement falls, [0030], [0031], [0035].) and 

a distance measurer that measures the distance from the imaging device to the target object, based on the reflected light. (Fig. 1: Distance calculator 13 determines the distance to an object for each frame, [0030].)

Consider claim 2, Nagata clearly teaches the condition under which the images are made includes a condition of a number of pulses of the invisible light, and  at a time of measurement of the distance within a second range of the at least two divided ranges that is farther from the light source than a first range of the at least two divided ranges is, the controller causes the light source to emit the invisible light whose number of pulses is larger than a number of pulses of the invisible light emitted by the light source at a time of measurement of the distance within the first range. (Fig. 5: If the distance falls into the second range the light emitter 11 will emit 300 pulses per frame.  If the distance falls into a third range, further away than the second range, then the light emitter 11 will emit 500 pulses per frame.  [0048]-[0050])

Consider claim 4, Nagata clearly teaches at a time of measurement of the distance within a third range of the at least two divided ranges that is closer to the light source than the first range of the at least two divided ranges is, the controller causes the light source to emit the invisible light whose number of pulses is smaller than the number of pulses of the invisible light emitted by the light source at the time of measurement of the distance within the first range.  (Fig. 5: If the distance falls within a first range, closer than the second range, then the light emitter 11 will emit 200 pulses per frame, [0048]-[0050].)


Consider claim 8, Nagata clearly teaches a distance measuring system (Fig. 1) comprising: 

an imaging device that includes: a light source that emits invisible light; and  a light receiver that receives reflected light that is the invisible light that has been reflected by a target object; (Light emitter 11 emits infrared light pulses to an object which are reflected then received by light receiver 12, [0028], [0029].) and  

a distance-measurement controller that includes: a controller that causes the light receiver to make images at a constant frame rate, and causes the imaging device to vary a condition for at least two divided ranges into which a range that is a predetermined distance from the imaging device is divided, the condition being a condition under which the images are made to measure a distance from the imaging device to the target object; (Figs. 2A, 4 and 5: Distance calculator 13 determines the distance to an object for each frame then light amount adjuster 14 adjusts the emitted light based on which range the distance measurement falls, [0030], [0031], [0035].) and  

a distance measurer that measures the distance from the imaging device to the target object, based on the reflected light. (Fig. 1: Distance calculator 13 determines the distance to an object for each frame, [0030].)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2020/0018824) in view of Kawamura et al. (US 2016/0178734), herein Kawamura.
Consider claim 3, Nagata clearly teaches if the second range is narrower than the first range, (Fig. 5: Third range covers 50cm and fourth range is greater than 120cm, therefore the third range is narrower than the fourth range, [0050].) at the time of measurement of the distance within the second range, the controller causes the light source to emit the invisible light amount is smaller than a light amount of the invisible light emitted by the light source at the time of measurement of the distance within the first range. (Light amount adjuster reduces the amount of emitted invisible light the closer the object is to the device 10, [0031], [0035].)

However, Nagata does not explicitly teach the condition under which the images are made includes a condition of a pulse width of the invisible light to adjust the light amount emitted.

In an analogous art, Kawamura, which discloses a system for distance measurement, clearly teaches the condition under which the images are made includes a condition of a pulse width of the invisible light to adjust the light amount emitted. (Figs. 6A and 6B: Emission pulse width of the irradiating light is adjusted based on the distance to the object, [0039]-[0041].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Nagata by the condition under which the images are made includes a condition of a pulse width of the invisible light to adjust the light amount emitted, as taught by Kawamura, to achieve the predictable result of adjusting the amount of light emitted.
	
Consider claim 5, Nagata combined with Kawamura clearly teaches the condition under which the images are made includes a condition of a pulse width of the invisible light, and  if the third range is narrower than the first range, at the time of measurement of the distance within the third range, (Fig. 5: First range covers 20cm and second range covers 50cm, therefore the first range is narrower than the second range, [0050] Nagata.) the controller causes the light source to emit the invisible light whose pulse width is smaller than a pulse width of the invisible light emitted by the light source at the time of measurement of the distance within the first range. (Figs. 6A and 6B: Emission pulse width of the irradiating light is adjusted based on the distance to the object, [0039]-[0041] Kawamura.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2020/0018824) in view of Gruver et al. (US 2016/0282468), herein Gruver.
Consider claim 6, Nagata clearly teaches the light source and the controller.

However, Nagata does not explicitly teach includes a first light source and a second light source, and the controller controls the first light source and the second light source so as to allow the second light source to emit the invisible light whose viewing angle is smaller than a viewing angle of the invisible light emitted from the first light source.

In an analogous art, Gruver, which discloses a system for distance measurement, clearly teaches includes a first light source and a second light source, and the controller controls the first light source and the second light source so as to allow the second light source to emit the invisible light whose viewing angle is smaller than a viewing angle of the invisible light emitted from the first light source. (Fig. 1D: First LIDAR 120 emits pulses between arrows 142 and 1422 second LIDAR 122 emits pulses between arrows 146 and 148, [0059], [0075].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Nagata by includes a first light source and a second light source, and the controller controls the first light source and the second light source so as to allow the second light source to emit the invisible light whose viewing angle is smaller than a viewing angle of the invisible light emitted from the first light source, as taught by Gruver, for the benefit of capturing a higher resolution image of the narrower field of view.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2020/0018824) in view of Gruver et al. (US 2016/0282468) in view of You et al. (US 2017/0122731), herein You.
Consider claim 7, Nagata combined with Gruver clearly teaches the condition under which the images are made includes a condition of a number of pulses of the invisible light, and  at a time of measurement of the distance within a first range of the at least two divided ranges, the controller causes the light source to emit the invisible light whose number of pulses is smaller than a number of pulses of the invisible light emitted by the light source at a time of measurement of the distance within a second range of the at least two divided ranges that is farther from the light source than the first range is. (Fig. 5: If the distance falls into the second range the light emitter 11 will emit 300 pulses per frame.  If the distance falls into a third range, further than the second range, then the light emitter 11 will emit 500 pulses per frame.  [0048]-[0050] Nagata)

However, Nagata combined with Gruver does not explicitly teach the controller turns off the first light source and turns on the second light source at the time of measurement of the distance within the second range.

In an analogous art, You, which discloses a system for distance measurement, clearly teaches the controller turns off the first light source and turns on the second light source at the time of measurement of the distance within the second range. (First light source 112 emits light for region 11 and second light source 114 emits light for region 12.  When first light source 112 is turned on second light source is turned off and vice versa. [0058], [0060])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Nagata combined with Gruver by the controller turns off the first light source and turns on the second light source at the time of measurement of the distance within the second range, as taught by You, for the benefit of illuminating a larger region.
	



Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425